

AMENDMENT NO. 1 TO
THE TAX RECEIVABLE AGREEMENT (EXCHANGES)


This Amendment No. 1 to the Tax Receivable Agreement (Exchanges) (this
"Amendment") is entered into as of July 31, 2020 by and among GoDaddy Inc., a
Delaware corporation (together with its Subsidiaries that are consolidated for
U.S. federal income tax purposes, the "Company"), and the undersigned parties
hereto (the "Sponsor Parties" and together with the Company, the "Parties" and
each, a "Party"). Capitalized terms used in this Amendment and not otherwise
defined herein shall have the meanings given to such terms in the TRA (as
defined below).
RECITALS
WHEREAS, the Parties previously entered into that certain Tax Receivable
Agreement (Exchanges), dated as of March 31, 2015, by and among the Company, the
Sponsor Parties and, without duplication, each of the TRA Parties (as amended,
restated, supplemented or otherwise modified from time to time, the "TRA");
WHEREAS, the Parties desire to, among other things, amend the TRA to provide for
a payment to each TRA Party, Non-Party Member and Exchange Registration Holder
as set forth opposite such Person’s name on the Settlement Payment Schedule
attached hereto as Exhibit A, with such payment to be in full satisfaction of
the Company’s payment obligations in respect of the TRA;
WHEREAS, pursuant to Section 7.6(c) of the TRA, no provision of the TRA may be
amended or waived unless such amendment or waiver is approved in writing by the
Company and each of the Representatives (the "Requisite Consent"); provided that
any amendment to, or waiver of, Section 4.1(a) also requires the written
approval of a majority of the Non-Investor Directors;
WHEREAS, the Company has received the written approval of a majority of the
Non-Investor Directors to enter into this Amendment;
WHEREAS, by executing this Amendment, each of the Representatives has approved
in writing this Amendment;
WHEREAS, this Amendment has obtained the Requisite Consent necessary to amend
the TRA in the manner provided for in this Amendment; and
WHEREAS, immediately following the execution and delivery of this Amendment, the
Parties will sign the TRA (Exchanges) Termination and Release Agreement in the
form attached hereto as Exhibit B (the "TRA (Exchanges) Termination and Release
Agreement").
NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Parties hereto agree to amend the TRA as
follows:
1.Amendments to TRA. The following shall be added at the end of Section 4.1(a)
of the TRA:
"From and after July 31, 2020, the Corporate Taxpayer shall have an obligation
to pay, or cause to be paid, to each TRA Party, Non-Party Member and Exchange
Registration Holder an amount equal to the amount set forth opposite such
Person’s name on Exhibit A to Amendment No. 1 (each, a "Settlement Payment" and
collectively, the "Settlement Payments"). The Corporate Taxpayer shall pay each
Settlement Payment on or before July 31, 2023; provided, however, that with
respect to each TRA Party, Non-Party Member or Exchange Registration Holder that
returns an executed counterpart signature



--------------------------------------------------------------------------------



page to the TRA (Exchanges) Termination and Release Agreement to the Corporate
Taxpayer, the Corporate Taxpayer shall pay to such TRA Party, Non-Party Member
and Exchange Registration Holder, as the case may be, such Person’s Settlement
Payment no later than ten (10) Business Days after the return of such
counterpart signature page. With respect to each TRA Party, Non-Party Member and
Exchange Registration Holder that does not return an executed counterpart
signature page to the TRA (Exchanges) Termination and Release Agreement to the
Corporate Taxpayer, the Corporate Taxpayer shall send a check in the amount of
such Person's Settlement Payment to such Person’s address last known to the
Corporate Taxpayer. Notwithstanding anything to the contrary in this Agreement,
including, without limitation, Article III and this Article IV, the Corporate
Taxpayer’s sole and exclusive payment obligations under this Agreement in
respect of each TRA Party, Non-Party Member and Exchange Registration Holder
shall be to pay, or cause to be paid, to such TRA Party, Non-Party Member and
Exchange Registration Holder, as the case may be, such Person's Settlement
Payment. Notwithstanding anything further to the contrary in this Agreement,
including, without limitation, Article III and this Article IV, this Agreement
shall terminate upon the payment of all of the Settlement Payments pursuant to
this Agreement, the TRA (Exchanges) Termination and Release Agreement or
otherwise."
The following shall be added to Section 1.1 of the TRA:
""Amendment No. 1" means that certain Amendment No. 1 to the Tax Receivable
Agreement (Exchanges) entered into as of July 31, 2020 by and among the
Corporate Taxpayer and the undersigned parties thereto."
2.Effect. The TRA, as amended, is hereby confirmed in all respects and shall
remain in full force and effect pursuant to the terms thereof.
3.Miscellaneous.
        (a)  Entire Agreement. This Amendment, the TRA and the TRA (Exchanges)
Termination and Release Agreement constitute the entire agreement among the
Parties that may have related in any way to the subject matter hereof and
supersede all prior agreements and understandings both written and oral
(including any related discussions), among the Parties with respect to the
subject matter hereof.
(b) Rules of Construction. The Parties hereto agree that they have been
represented by counsel or had the opportunity to consult with counsel during the
negotiation and execution of this Amendment and therefore waive the application
of any law, regulation, holding or rule of construction providing that
ambiguities in an agreement or other document will be construed against the
Party drafting such agreement or document.
(c) Waivers. No waiver of any breach of any of the terms of this Amendment shall
be effective unless such waiver is made expressly in writing and executed and
delivered by the Party against whom such waiver is claimed. No waiver of any
breach shall be deemed to be a further or continuing waiver of such breach or a
waiver of any other or subsequent breach. No failure on the part of any Party to
exercise, and no delay in exercising, any right, power or remedy hereunder, or
otherwise available in respect hereof at law or in equity, shall operate as a
waiver thereof, nor shall any single or partial exercise of such right, power or
remedy by such Party preclude any other or further exercise thereof, or the
exercise of any other right, power or remedy.
(d) Severability. If any term or other provision of this Amendment is invalid,
illegal or incapable of being enforced by any law or public policy, all other
terms and provisions of this Amendment shall nevertheless remain in full force
and effect so long as the economic or legal substance of the transactions



--------------------------------------------------------------------------------



contemplated hereby is not affected in any manner materially adverse to any
Party. Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the Parties hereto shall negotiate in
good faith to modify this Amendment so as to effect the original intent of the
Parties as closely as possible in an acceptable manner in order that the
transactions contemplated hereby are consummated as originally contemplated to
the greatest extent possible.
(e) No Third-Party Beneficiaries. Nothing in this Amendment, expressed or
implied, is intended to confer on any Person other than the Parties hereto or
their respective successors and assigns any rights, remedies, or liabilities
under or by reason of this Amendment.
(f) Governing Law. This Amendment shall be governed by, and construed in
accordance with, the law of the State of New York, without regard to the
conflicts of laws principles thereof that would mandate the application of the
laws of another jurisdiction.
(g) Counterparts. This Amendment may be executed in one or more counterparts,
all of which shall be considered one and the same agreement and shall become
effective when one or more counterparts have been signed by each of the Parties
and delivered to the other Parties, it being understood that all Parties need
not sign the same counterpart. Delivery of an executed signature page to this
Amendment by facsimile transmission shall be as effective as delivery of a
manually signed counterpart of this Amendment.
(Signature Pages Follow)






--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Amendment No. 1 to the Tax
Receivable Agreement (Exchanges) as of the date first written above.



COMPANY:GODADDY INCBy:/s/ Aman BhutaniName:Aman BhutaniTitle:Chief Executive
Officer

[Amendment No. 1 to the Tax Receivable Agreement (Exchanges) signature page]



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Amendment No. 1 to the Tax
Receivable Agreement (Exchanges) as of the date first written above.


FOUNDER REPRESENTATIVEAND SPONSOR PARTIES:ROBERT PARSONSBy:/s/ Robert ParsonsYAM
SPECIAL HOLDINGS, INC.By:/s/ Robert ParsonsName:Robert ParsonsTitle:President



[Amendment No. 1 to the Tax Receivable Agreement (Exchanges) signature page]



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Amendment No. 1 to the Tax
Receivable Agreement (Exchanges) as of the date first written above.

KKR REPRESENTATIVE AND SPONSORPARTIES:KKR 2006 FUND (GDG) L.P.By:KKR Associates
2006 AIV L.P., its general partnerBy:KKR 2006 AIV GP LLC, its general
partnerBy:/s/ Robert LewinName:Robert LewinTitle:Authorized SignatoryOPERF
CO-INVESTMENT LLCBy:KKR Associates 2006 L.P., its managerBy:KKR 2006 GP LLC, its
general partnerBy:/s/ Robert LewinName:Robert LewinTitle:Authorized SignatoryKKR
PARTNERS III, L.P.By:KKR III GP LLC, its general partnerBy:/s/ Robert
LewinName:Robert LewinTitle:Authorized Signatory



[Amendment No. 1 to the Tax Receivable Agreement (Exchanges) signature page]



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Amendment No. 1 to the Tax
Receivable Agreement (Exchanges) as of the date first written above.

SLP REPRESENTATIVE AND SPONSORPARTIES:SLP GD INVESTORS, L.L.C.By:Silver Lake
Partners III DE (AIV IV), L.P.,
its Managing MemberBy:Silver Lake Technology Associates III, L.P.,
its General PartnerBy:SLTA III (GP), L.L.C.,
its General PartnerBy:Silver Lake Group, L.L.C.,
its Managing MemberBy:/s/ Lee WittlingerName:Lee WittlingerTitle:Managing
Director

[Amendment No. 1 to the Tax Receivable Agreement (Exchanges) signature page]



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Amendment No. 1 to the Tax
Receivable Agreement (Exchanges) as of the date first written above.

TCV REPRESENTATIVE AND SPONSORPARTIES:TCV VII, L.P.By:Technology Crossover
Management VII, L.P., its general partnerBy:Technology Crossover Management VII,
Ltd., its general partnerBy:/s/ Frederic D. FentonName:Frederic D.
FentonTitle:Authorized SignatoryTCV MEMBER FUND, L.P.By:Technology Crossover
Management VII, Ltd., its general partnerBy:/s/ Frederic D. FentonName:Frederic
D. FentonTitle:Authorized Signatory

[Amendment No. 1 to the Tax Receivable Agreement (Exchanges) signature page]

